PER CURIAM.
Ernest Early brought this action for the purpose of securing damages and to be relieved from a contract which he had entered into with the Co-Operative Pure Milk Ass’n. He alleged in his petition that this Association was an unlawful combination of milk distributors and was a combination in restraint of trade.
Evidence showed that the Milk Ass’n was composed of individuals, partnerships and corporations within an approximate radius' of fifty miles, whose purpose was to control the exclusive distribution, sale and price of milk in that territory.
Early did not at first join this organization, but owing to the fact that The Sanitary Milk Co., one of the members of the association, selling in the district where most of his customers lived, had reduced their price to such an extent that he was unable to meet the competition he was practically forced to join the organization.
During the time when this organization was selling at such low price Early lost quite a number of customers. The Butler Common Pleas awarded damages to Early and entered judgment cancelling the contract. Error was prosecuted, and the Court of Appeals held:
Attorneys — W. C. Shepherd, Hamilton, and Edward J. Tracy, Cincinnati, for Association; Andrews, Andrews & Rogers, Hamilton, for Early; B. F. Harwitz, Middletown, for Sanitary Milk Co.
1. By statute, combinations and contracts between producers of dairy and farm products shall not be deemed a conspiracy or combination in restraint of trade or an illegal monopoly. (10186-26 GC.)
2. Attempt to lessen competition or to fix prices arbitrarily shall not under 10186-26 GC. be considered as unlawful restraint of trade.
Judgment reversed.